Matter of Krouner (2017 NY Slip Op 03830)





Matter of Krouner


2017 NY Slip Op 03830


Decided on May 11, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 11, 2017

[*1]In the Matter of LEONARD W. KROUNER, a Disbarred Attorney. ATTORNEY GRIEVANCE COMMITTEE FOR THE THIRD JUDICIAL DEPARTMENT, Petitioner; ON MOTION LEONARD W. KROUNER, Respondent. (Attorney Registration No. 1501154)

Calendar Date: March 6, 2017

Before: McCarthy, J.P., Garry, Rose, Clark and Aarons, JJ.


Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for petitioner.
Leonard W. Krouner, Oceanside, California, respondent pro se.

MEMORANDUM AND ORDER
Respondent was admitted to practice by this Court in 1973, and previously maintained an office for the practice of law in the City of Albany. He presently resides in Oceanside, California.
By order entered May 23, 2003, this Court disbarred respondent and struck his name from the roll of attorneys after he pleaded guilty to three felonies in Supreme Court in Albany County (305 AD2d 932 [2003]). He now moves for reinstatement, for the third time (see 114 AD3d 993 [2014]; 84 AD3d 1585 [2011]). Petitioner opposes the motion.
Upon the papers filed in support of the motion, and the papers filed in opposition thereto, and due deliberation having been had thereon, we deny the motion, but without prejudice to the filing of a motion for reinstatement that complies with the requirements set forth in Rules of the Appellate Division, Third Department (22 NYCRR) § 806.16 (a) and Uniform Rules for Attorney Disciplinary Matters (22 NYCRR) § 1240.16. Any such application shall include, among other things, submission of an affidavit in the form of Appendix C to Uniform Rules for [*2]Attorney Disciplinary Matters [22 NYCRR] part 1240, such additional documentation as might be required in said form affidavit and proof that respondent has taken and successfully completed the Multistate Professional Responsibility Examination no more than one year prior to the date of any future reinstatement motion.
McCarthy, J.P., Garry, Rose, Clark and Aarons, JJ., concur.
ORDERED that respondent's motion is denied.